Filed:   July 28, 1997


                  UNITED STATES COURT OF APPEALS

                      FOR THE FOURTH CIRCUIT



                            No. 96-2738
                          (CA-96-56-MJG)



Betty I. Roupe,

                                              Plaintiff - Appellant,

         versus

Donna E. Shalala, Secretary of Health and
Human Services,

                                               Defendant - Appellee.




                            O R D E R



    The Court amends its opinion filed June 19, 1997, as follows:

    On the cover sheet, section 3 -- the appellee is corrected to

read "Donna E. Shalala, Secretary of Health and Human Services."
                                     For the Court - By Direction



                                           /s/ Patricia S. Connor
                                                    Clerk
                            UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-2738



BETTY I. ROUPE,

                                           Plaintiff - Appellant,

         versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-96-
56-MJG)


Submitted:   June 3, 1997                 Decided:   June 19, 1997


Before HALL and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Betty I. Roupe, Appellant Pro Se. Perry F. Sekus, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Defendant in a Title VII discrimination case. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Roupe v. Shalala, No. CA-96-56-MJG (D. Md. Oct. 24,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3